Exhibit 10.3

 

February 28, 2007

 

Larclay, L.P.

6 Desta Drive, Suite 6500

Midland, TX  79705

 

Reference is made to the Term Loan and Security Agreement dated as of April 21,
2006, among you, us, as Administrative Agent, and each of the other lenders that
is or becomes a signatory thereto (as amended from time to time, “Loan
Agreement”).  Capitalized terms used but not defined herein have the meanings
assigned to them in the Loan Agreement.

 

This letter confirms the agreement of the parties to the following amendments to
the Loan Agreement:

 

1.             The definition of “Commitment Expiration Date” found in
Section 1.1 is amended by deleting the reference to “February 28, 2007” and
substituting in lieu thereof the date “March 15, 2007.”

 

2.             Section 2.3 (d) is amended by deleting therefrom the date
“March 1, 2007” and substituting in lieu thereof the date “March 15, 2007.”

 

Except as provided in the preceding paragraph, this letter does not alter,
modify, or amend the Loan Agreement in any respect.

 

Please indicate your agreement to the foregoing amendment by signing a copy of
this letter and returning it to us, whereupon it shall be binding on you, the
Administrative Agent and the Lenders.

 

 

MERRILL LYNCH CAPITAL, a division of

 

Merrill Lynch Business Financial Services Inc.,

 

as Administrative Agent and on behalf of each of the Lenders

 

 

 

By:

/s/ Brian Gandy

 

Name:

Brian Gandy

 

Title:

Vice President

 

ACCEPTED AND AGREED:

 

LARCLAY, L.P.

By: Larclay GP, LLC

 

By:

/s/ Michael L. Pollard

 

 

Authorized Officer

 

--------------------------------------------------------------------------------